Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 6 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, 11, & 15-16 (possibly claim 17, see 112, 2nd paragraph rejection below) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 10 of U.S. Patent No. 11,122,793. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘793 anticipate:
“[recited in claims 1 & 11 of the instant invention] A method for protecting an area of real property from an iguana, the method comprising:
[recited in claims 1 & 11 of the instant invention] installing a land barrier to a fence positioned at a perimeter of the area of real property to be protected to prevent the iguana from walking into the area, the land barrier comprising a plurality of mesh fence barriers and a plurality of fence wraps,
[recited in claims 1 & 11 of the instant invention] wherein each mesh fence barrier extends from a horizontal rail of the fence positioned near a ground surface to each respective fence wrap, and
[recited in claims 1 & 11 of the instant invention] wherein at least one of the plurality of fence wraps is attached to an external face of the fence, each fence wrap on the external face of the fence includes a substantially flat first surface in contact with the external face of the fence;
[recited in claims 1 & 15 of the instant invention] installing a subsurface barrier around a hole or burrow at the perimeter of the area to be protected to prevent the iguana from entering the area, the subsurface barrier comprising a piece of mesh,
[recited in claims 1 & 16 of the instant invention] wherein the installing the subsurface barrier comprises a step of widening an area around the hole or burrow, a step of collapsing the hole with dirt, and a step of positioning the piece of mesh over the collapsed hole;
[recited in claims 6-7 & 11 of the instant invention] installing at least one water barrier to prevent the iguana from crawling into the area to be protected from a body of water adjacent to the perimeter of the area, the at least one water barrier comprising a piling wrap secured around a piling in the body of water such that the piling wrap is above the body of water; and
[recited in claims 1 & 11 of the instant invention] installing a climbing barrier to prevent the iguana from climbing up a tree and entering the area to be protected from above, wherein the climbing barrier comprises at least one tree wrap coupled to at least one tree;
[recited in claims 1 & 11 of the instant invention] wherein each fence wrap, each piling wrap, and each tree wrap consists of one of high-density polyethylene (HDPE) or polyethylene high-density (PEHD), and each fence wrap, each piling wrap, and each tree wrap is installed such that a smooth surface is exposed, preventing the iguana from climbing past the respective wrap.” 
Claims 8-9 of the instant invention encompass the same scope as claims 9-10 of ‘793 respectively. Claim 17 of the instant invention encompasses similar subject matter to claim 7 of ‘793.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrasing which can be implied (e.g. “is provided. The system and method” should be removed).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 7, the use of the phrase “the wrap” renders the claim vague and indefinite since multiple different wraps have been established in claims 1 & 6, from which claim 7 depends. It is believed that the recitation should be to --the piling wrap--.
Further RE Claim 7, “the hole or tunnel” as claimed is not associated with the water barrier, as claimed in claims 1 & 6; the water barrier pertains to pilings, while the subsurface barrier pertains to the hole or tunnel. 
For Claim 17, the claim recites “wherein the installing the subsurface barrier further comprises” (emphasis added); however, claim 15 (from which claim 17 currently depends) does not provide any steps for installing the subsurface barrier to which claim 17 is adding. It is believed that the dependency should be corrected to claim 16, which does lay out steps for installing the subsurface barrier.

Allowable Subject Matter
Claims 2-5, 10, 12-14, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or teach the claimed combination of steps of the instant method for protecting an area of real property from an iguana, as recited in claims 1 & 11. Common to both claims, the method requires installing a land barrier to a fence requiring a plurality of mesh fence barriers and a plurality of fence wraps, each mesh fence barrier extending downward toward the ground from a respective fence wrap (see instant figure 4); installing a climbing barrier by coupling at least one tree wrap to at least one tree; wherein each fence wrap, each piling wrap, and each tree wrap consists of either high-density polyethylene (HDPE) or polyethylene high-density (PEHD), and each fence wrap, each piling wrap, and each tree wrap is installed such that a smooth surface is exposed.
Specific to claim 1: the above combination of method steps, further requiring installing a mesh subsurface barrier by digging out an area around a burrow, collapsing the burrow, filling in the burrow, and installing the mesh on top of the collapsed burrow.
Specific to claim 11: the above combination of method steps, further requiring installing at least one piling wrap around a piling and above the water level.

The NPL previously provided and relied upon in the parent application 15263142 (CSI, 2015) discloses a combination of barriers for providing a barrier to any property by providing distinct barriers for trees, holes, sea walls, dock pilings, and between properties. The Iguana Control website is silent to the materials used for such barriers, and the use of two barriers on a fence (the claimed fence wrap and mesh fence barrier).
Pest control barriers, commonplace for extermination services, are well known in the art (please see the citation of all art provided in the parent application 15263142). For example:
Kaechle (US 2008/0023128) discloses a vertically extending climbing barrier which is discussed in a similar manner to the instant invention as it relates to installation (see the discussion in paragraphs [0014-16] for example, of the cutting and measuring, and also of where the device is deployable). The disclosure of Kaechle is similar to the climbing and vertical barrier structures of the instant invention (fence wrap, piling wrap, and tree wrap), but Kaechle discloses a laminate sheet, while in contrast the instant invention requires HDPE or PEHD material. Additionally, Kaechle is silent to the remaining claimed aspects such as the mesh fence barrier and subsurface barrier. 
The disclosures to Benedict (US 6558075, 6481926, and 5944443) are exemplary disclosures as each relate to assemblable fencing and barrier structures, but each is merely directed to the assembly of a fence, and not to vertical barriers mounted thereto (i.e. fence wrap and mesh barriers); however, each is silent to the placement of two horizontally-extending banding materials about an existing perimeter fence (as required by the claimed mesh fence barriers and fence wraps). Each disclosure to Benedict is further silent to each of the claimed mesh subsurface barrier, water barrier, and climbing barrier.
The disclosures to Faltinowski (US 4815235), Loken (US 5195460), and Roberts (US 5274950) are illustrative of climbing barriers. Faltinowski illustrates a band of material, but the band of material requires spikes extending downwardly. Loken discloses a plate-shaped disk (60) extending radially outward from the supporting pole, but does not provide a flat surface along the pole. Roberts shows another collar type ring which creates a pest barrier, but also does not provide a flat surface to the structure on which the device is mounted. Each disclosure is also silent to using a flat high-density polyethylene (HDPE) or polyethylene high-density (PEHD) wrapping around the vertical structure, as claimed. Lastly, each of Faltinowski, Loken, and Roberts is further silent to each of the claimed land barrier, subsurface barrier, and water barrier.
Moore (US 2010/0243979) is further illustrative of a climbing barrier extending at an acute angle. Moore is at least silent to securing such a structure at a dock or other marine environment. Moore is further silent to each of the claimed land barrier, subsurface barrier, and water barrier.
Bushong (US 5669187) discloses a rodent guard installed underneath the foundation of a structure (Figs. 1-3). While this disclosure relates to the subsurface mesh barrier, it is silent to the steps of digging out an area of a burrow, collapsing the burrow, filling in the burrow with dirt, and then laying the mesh down on top of the collapsed burrow. Bushong is further silent to each of the claimed land barrier, water barrier, and climbing barrier.
The disclosures of Bishop (US 2010/0059728) and Spink (US 7140599) discuss marine barriers and the use of HDPE in those marine environments. However, each disclosure is silent to the use of HDPE in a land barrier, such as a tree wrap, fence wrap, and/or piling wrap. Further, both Bishop and Spink are silent to the claimed land barrier, subsurface barrier, and water barrier.
In sum, the claimed method requires the installation of four distinct barriers, addressing iguana infestation from a multitude of fronts, including both by land: from multiple vertical structures (fencing, trees) and from underneath such structures (burrows and holes underneath the fencing, claim 1), as well as by sea (pilings, claim 11). Such a problem appears to be well established in the literature, both patent and non-patent, and the Applicant provides a unique and novel solution to all angles thereof.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The cited prior art made of record, included both in the parent and herein, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643